Exhibit 10.1 THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). NONE OF THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THE “SUBSCRIPTION AGREEMENT”) RELATES HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE WITH THE 1933 ACT. CONFIDENTIAL PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (Subscribers Resident in Alberta, British Columbia, Ontario or Overseas) TO: CADUCEUS SOFTWARE SYSTEMS CORP. 42a High Street, Sutton Coldfield, B72 1UJ, West Midlands, UK Tel: +0 Fax: +0 Purchase of Units 1. Subscription On the basis of the representations and warranties and subject to the terms and conditions set forth herein the undersigned (the “Subscriber”), the Subscriber hereby irrevocably subscribes for and agrees to purchase 900,000 Units (such subscription and agreement to purchase being the “Subscription”), at the purchase price of US$0.111 per Unit, for an aggregate purchase price of US$100,000 (the “Subscription Proceeds”). Each Unit will consist of one common share in the capital of the Company (each, a “Share”) and: (a) one common share purchase warrant (each, a “Series A Warrant”) subject to adjustment. Each Series A Warrant shall be non-transferable and shall entitle the holder thereof to purchase one share of common stock in the capital of the Company (each, a “Series A Warrant Share”), as presently constituted, for a period of thirty six months commencing from the Closing (as defined hereafter), at a price per Series A Warrant Share of US$0.15. Certificate(s) representing the Series A Warrants will be in the form attached as Exhibit A. The Series A Warrants are collectively referred to as the “Warrants” and the Series A Warrant Shares and collectively referred to as the “Warrant Shares”. The Shares, Series A Warrants and the Series A Warrant Shares are referred to as the “Securities”. (b) one common share purchase warrant (each, a “Series B Warrant”) subject to adjustment. Each Series B Warrant shall be non-transferable and shall entitle the holder thereof to purchase one share of common stock in the capital of the Company (each, a “Series B Warrant Share”), as presently constituted, for a period of forty eight months commencing from the Closing (as defined hereafter), at a price per Series A Warrant Share of US$0.25. - 2 - Certificate(s) representing the Series B Warrants will be in the form attached as Exhibit B. The Series A warrants are collectively referred to as the “Warrants” and the Series B Warrant Shares and collectively referred to as the “Warrant Shares”. The Shares, Series B Warrants and the Series B Warrant Shares are referred to as the “Securities”. On the basis of the representations and warranties and subject to the terms and conditions set forth herein, the Company hereby irrevocably agrees to sell the Units to the Subscriber. Subject to the terms hereof, the Subscription will be effective upon its acceptance by the Company. The Subscriber acknowledges that the offering of Units contemplated hereby is part a private placement of Units (the “Offering”). The Offering is not subject to any minimum aggregate subscription level. 2. Payment The Subscription Proceeds must accompany this Subscription, and shall be payable by cash, bank draft or certified cheque drawn on a major U.S. or Canadian chartered bank acceptable to the Company.
